Motion to amend. remittitur by striking out the words “ that the judgment of the Appellate Division appealed from herein be and the same hereby is reversed, new trial granted,” *562and substituting the words “ that the judgments of the Appellate Division and Special Term of the Supreme Court be and the same hereby are modified so as to adjudge that the original disposition of the testator’s residuary estate by the 10th clause of his will was never affected by the 3d clause of his codicil, as the latter never became operative, and that such disposition by the 10th clause is valid, and that said judgments as so modified be and the same hereby are affirmed.” (See 195 N. Y. 28.)
Motion granted.